Citation Nr: 1813260	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-19 907A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for lumbosacral lordosis (previously adjudicated as "lumbosacral lordosis with radiculopathy to the left buttock").  

2.  Entitlement to a compensable evaluation for radiculopathy of the left buttock and lower extremity associated with lumbosacral lordosis (previously adjudicated as "lumbosacral lordosis with radiculopathy to the left buttock").

3.  Entitlement to a total disability rating based upon unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel


INTRODUCTION

The Veteran had qualifying service from December 1997 to July 2007.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In June 2016, the Veteran testified at a Central Office hearing before the undersigned Veterans Law Judge.  

To the Veteran's advantage, the Board split the previously-adjudicated issue of entitlement to an evaluation in excess of 10 percent for "lumbosacral lordosis with radiculopathy to the left buttock" into the separate issues of entitlement to an evaluation in excess of 10 percent for lumbosacral lordosis and entitlement to a compensable evaluation for radiculopathy of the left buttock and lower extremity associated with lumbosacral lordosis.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2017) ("Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code").  This split does not result in an overall reduction of the Veteran's compensation because the December 2008 rating decision assigned the 10 percent rating based solely on the orthopedic manifestation of pain on extension and rated it under a diagnostic code which only contemplated orthopedic manifestations.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5285-5295 (2000 & 2003) (only prior to the 2002 and 2003 amendments did some of the diagnostic codes for the spine specifically contemplated both orthopedic and neurologic symptoms).  As such, both issues are properly before the Board. 

Additionally, the Board added the issue of entitlement to a TDIU, as it was raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); December 2009 "Punch Detail for All Paycodes" document (throughout 2009, the Veteran had to leave work early on various days and take various days off using sick leave); June 2010 letter from Dr. Swann (work limitations due to disabilities); September 2014 letter from Dr. Bobrova-Sherman (work limitations due to disabilities); November 2014 letter from the Veteran's workplace (final agreement for reasonable accommodation); June 2016 testimony (had to leave previous job because of back pain and has physical accommodations at her new job).

The appeals are REMANDED to the AOJ.  VA will notify the Veteran when further action is required.


REMAND

The Veteran generally contends that the orthopedic and neurologic manifestations of her lumbosacral lordosis are more severe than contemplated by the current ratings (10 percent for orthopedic and noncompensable for neurologic).  See above for discussion of separate ratings.  Further, the Veteran generally contends that her disabilities adversely affect her ability to obtain and/or maintain a substantially gainful occupation.  See June 2016 testimony.  However, the evidence is currently insufficient to decide these claims.  The most recent, pertinent VA examination was in March 2011 (nearly 7 years ago) and is too stale to adequately evaluate the current severities of the disabilities herein; the Veteran also contended worsening of both disabilities since the March 2011 examination.  See May 2014 VA Form 9; June 2016 testimony.  As such, further development is required.  Finally, the TDIU issue is remanded concurrently, as it is inextricably intertwined with the lumbar spine and radiculopathy issues.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule an examination to assess the current severities of the Veteran's: 

(a)  lumbosacral lordosis; and 

(b)  radiculopathy of the left buttock and lower extremity associated with lumbosacral lordosis.

2.  Readjudicate the appeals. 

The Veteran has the right to submit additional evidence and argument on the remanded matters.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  All remanded claims must be handled expeditiously.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Only a Board decision is appealable to the United States Court of Appeals for Veterans Claims.  See 38 U.S.C. § 7252 (West 2012).  This remand is in the nature of a preliminary order and does not constitute a Board decision on the merits of your appeals.  See 38 C.F.R. § 20.1100(b) (2017).

